 Case 6:20-cv-06047-SOH Document 12              Filed 12/04/20 Page 1 of 1 PageID #: 62




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

JOHNSE DESMON GILL                                                                 PLAINTIFF

v.                                  Civil No. 6:20-cv-06047

CATERPILLAR, INC., et. al.                                                     DEFENDANTS

                                           ORDER

       Before the Court is the Report and Recommendation filed November 13, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 11). Judge Bryant recommends that the Court dismiss Plaintiff’s Complaint. (ECF No.

8).

       Plaintiff has not filed objections to the Report and Recommendation and the time to do so

has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 11) in

toto. Plaintiff’s Complaint is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 4th day of December, 2020.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
